Title: To James Madison from Robert Dickson, 8 January 1808
From: Dickson, Robert
To: Madison, James



Sir,
Gothenburg 8 January 1808

I had the Honor of addressing you 10th. Ulto. Duplicate of which I herewith take the Liberty to inclose.  I now have the honor of waiting on you with a Report of the Trade of the United States to this port last Year which I am happy to say is no way inferior in value to any former Season altho’ the Number of Vessels in 1806 was greater.
As the Swedes are anxious of forming close connections with America I have no doubt of our Trade Yearly increasing to the advantage of both Countries.  I have the Honor to be With the greatest Respect Sir Your Most devoted hum. Sert.

Rob Dickson

